Citation Nr: 1011682	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from April 1965 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas, granting service connection for PTSD and 
assigning a disability evaluation of 50 percent, as of June 
3, 2005.  

This claim was denied by the Board in a July 2008 decision.  
The Veteran entered a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  By Order dated in March 
2009, pursuant to a joint motion, the Court remanded the 
decision to the Board for readjudication.  The joint motion 
noted that there was an inadequate discussion of reasons and 
bases in support of the Board's decision.  The Board 
subsequently remanded the Veteran's claim in August 2009 for 
additional evidentiary development.  


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment, depressed mood, decreased motivation, chronic 
sleep impairment, impaired memory, and occasional thoughts of 
suicide; it is not manifested by deficiencies in work, family 
relations, judgment, thinking or mood, panic or depression 
affecting the ability to function independently, spatial 
disorientation, impaired impulse control, obsessional 
rituals, or an inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, 
Diagnostic Code 9411 (2009). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for these claims.  

VA also has duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in September 2005, November 2006 and November 
2009, and VA has obtained these records as well as the 
records of the Veteran's outpatient treatment with VA.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, as noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), where, as here, the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 50 percent 
rating is warranted if it is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 31 to 40 represent some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Relevant Facts

The Veteran contends that he is entitled to an initial 
disability rating in excess of 50 percent for his service-
connected PTSD.  For historical purposes, the Veteran was 
granted service connection for PTSD in a December 2005 rating 
decision.  A disability rating of 50 percent was assigned, 
effective as of June 3, 2005.  The Veteran appealed this 
decision to the Board in December 2006, alleging that he was 
entitled to an initial disability rating of 100 percent.  
However, as outlined below, the preponderance of the evidence 
of record demonstrates that the Veteran's symptomatology has 
been no more than 50 percent disabling at any time during the 
pendency of this appeal.  

Upon filing his claim in June 2005, the Veteran was afforded 
a VA psychiatric examination in September 2005.  The 
Veteran's chief complaints at the time of examination were 
problems sleeping, fear, depression, nightmares and 
flashbacks.  The Veteran was casually dressed with fair 
grooming at the time of examination.  He was found to have a 
constricted effect, but it was noted that his depression did 
not affect the ability to function independently.  The 
examiner concluded that the Veteran was fully oriented in all 
spheres with appropriate behavior.  His speech and 
communication were also found to be normal.  The examiner 
noted that the Veteran did not have panic attacks, delusions, 
hallucinations, or obsessional rituals.  The Veteran's 
thought processes were found to be normal as well, and his 
judgment, abstract thinking and memory were not impaired.  He 
also denied suicidal or homicidal ideation.  

The examiner diagnosed the Veteran with PTSD and assigned a 
GAF score of 40.  The examiner noted that the Veteran was 
"quite limited" in his ability to establish and maintain 
effective work and social relationships.  However, the 
examiner indicated that the Veteran was able to manage his 
own funds, had no difficulty in performing his activities of 
daily living, had no difficulty in understanding simple or 
complex commands, and did not pose a threat to himself or 
others.  

The record also contains a number of VA outpatient 
psychiatric treatment records.  According to a July 2005 VA 
outpatient treatment record, the Veteran suffered from an 
exaggerated startle response, nightmares, and trouble 
sleeping.  His affect was found to be appropriate and his 
mood was dysphoric.  His thought content was free of 
hallucinations and delusions and he denied any suicidal or 
homicidal ideations.  The Veteran was also noted to be 
oriented in all spheres with good judgment and fair insight.  
A GAF score of 44 was assigned at this time, which is 
illustrative of serious impairment in social, occupational or 
school functioning.  The Veteran was evaluated in September 
2005, and a similar GAF score of 42 was assigned.  The 
Veteran was noted to have poor to fair insight and judgment 
in that he continued to smoke with a diagnosed heart 
condition.  

According to a February 2006 record, the Veteran was not 
sleeping well.  The Veteran denied any hallucinations or 
delusions, and a GAF score of 50 was assigned, which is 
illustrative of serious impairment in social, occupational or 
school functioning.  Upon further treatment in June 2006, the 
Veteran reported having fewer nightmares and sleeping better.  
A GAF score of 55 was assigned, which is illustrative of 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

The Veteran was afforded an additional VA examination in 
November 2006.  The examiner noted that the Veteran had been 
married for 39 years and that he had three children.  The 
Veteran reported having friends, but due to financial 
constraints, they did not go out very often.  It was also 
noted that the Veteran had not worked since 1997 due to 
cardiac problems.  Upon examination, he denied any 
hallucinations or delusions, and the examiner saw no evidence 
of impaired thought processes or communication.  He described 
his mood as "fairly good."  While he reported odd thoughts 
of suicide, he had no actual plans.  The examiner concluded 
that the Veteran was easily able to maintain his personal 
hygiene and other activities of basic living.  He was found 
to be oriented in all spheres.  His long-term memory was 
noted to be intact, but the Veteran reported variations in 
his short-term memory.  He also denied ritualistic behavior 
or panic attacks.  Finally, he denied having problems with 
impulse control.  A diagnosis of PTSD was again assigned.  
The examiner assigned a GAF score of 60, which is 
illustrative of more moderate symptoms.  The examiner opined 
that it was likely that the Veteran had a mild level of PTSD 
symptoms at this time and that he was minimally depressed 
without overwhelming anxiety or hopelessness.  The Veteran 
was again found to be fully competent to handle his own 
funds.  

The Veteran continued to seek treatment with VA for his PTSD 
after his examination.  In March 2007, the Veteran was found 
to have a euthymic mood and affect.  He reported having 
occasional nightmares with "alright" sleep.  He was found 
to be alert, oriented and cooperative, and his speech was 
described as coherent and goal-directed.  There was no 
evidence of psychosis, his memory was intact, and his insight 
and judgment were deemed to be fair.  A GAF score of 60 was 
assigned at this time as well.  

The Veteran underwent a mental status examination in March 
2009.  The Veteran was noted to be neatly groomed.  His 
speech was found to be without abnormality, his mood was 
noted to be slightly depressed and his affect had a slightly 
decreased range and intensity.  He was found to be oriented 
to person, place and time, and his thoughts were coherent, 
logical and goal-directed.  The Veteran denied auditory or 
visual hallucinations, aside from occasional voices from 
Vietnam, and he denied suicidal or homicidal ideations.  A 
GAF score of 55 was assigned at this time.  A nurse intake 
note from the same day notes that the Veteran reported 
suicidal ideation for about a month as a result of stress 
from moving to a new home.  The record also contains a social 
work note indicating that the Veteran called the Suicide 
Prevention Hotline in October 2009.  The Veteran reported 
that he was feeling overwhelmed by his financial situation.  
However, he indicated to the social worker that she did not 
need to worry about him committing suicide.  The Veteran 
denied having suicidal or homicidal ideations during 
outpatient treatment in December 2009.  

The Veteran was afforded another VA psychiatric examination 
in November 2009.  He reported having an "excellent" 
relationship with his wife and he reported having a few 
friends with whom he got along well.  He was clean and 
appropriately dressed, with a sort of disheveled appearance 
overall.  His speech was noted to be loud and coherent.  His 
affect was found to be appropriate, but he was anxious with 
an especially depressed mood because his daughter had 
recently been arrested.  His thought process was noted to 
have a paucity of ideas but his thought content was 
unremarkable.  There was no evidence of delusions or 
hallucinations.  The examiner concluded that the Veteran 
understood he had a problem and he understood the outcome of 
his behavior.  He did not exhibit inappropriate behavior, and 
he did not suffer from panic attacks or obsessive or 
ritualistic behavior.  He denied homicidal ideation, but he 
did say that if he had a gun he would probably kill himself.  
However, he clarified this statement, noting that he did not 
want to hurt himself.  Finally, his impulse control was 
described as good and his memory was noted to be mildly 
impaired.  

The examiner diagnosed the Veteran with PTSD.  While the 
Veteran had been unemployed for many years, this was not due 
to his PTSD but rather to a heart attack he had suffered 
years earlier.  A GAF score of 60 was assigned at this time, 
and the examiner noted that the Veteran reported mild to 
moderate symptomatology that resulted in occupational and 
social impairment with reduced reliability and productivity.  
He was noted to have some impaired judgment, abstract 
thinking and disturbances of mood, and his ability to 
maintain relationships was noted to be variable.  He did have 
sufficient insight and judgment to seek services 
appropriately.  

Analysis

The above evidence demonstrates that the Veteran's overall 
disability picture has more closely approximated a 50 percent 
disability rating, rather than the next-higher disability 
rating of 70 percent, throughout the course of his appeal.  
As previously noted, the next-higher disability rating of 70 
percent contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

According to the Veteran's September 2005 VA examination, his 
depressed mood did not affect his ability to function 
independently.  The Veteran was also fully oriented and he 
denied having any panic attacks.  Judgment and thinking were 
not impaired and the Veteran denied suicidal ideation.  The 
Board recognizes that the VA examiner noted that the 
Veteran's ability to establish and maintain effective work 
and social relationships was "quite limited."  However, a 
50 percent disability rating is meant to compensate a Veteran 
with difficulty in establishing and maintaining effective 
relationships.  Furthermore, a December 2005 VA outpatient 
treatment record notes that the Veteran did not feel numb or 
detached from others at this time.  The preponderance of the 
evidence demonstrates that the Veteran, while quite limited, 
was not incapable of establishing and maintaining effective 
relationships, as envisioned by the next-higher disability 
rating of 70 percent.   

The preponderance of the evidence demonstrates that the 
Veteran is not entitled to an initial 70 percent disability 
rating, as there is no evidence of deficiencies in most 
areas, including family relations, judgment, thinking and 
mood.  The Board recognizes that the Veteran was assigned a 
GAF score of 40 during this examination.  Such a score is 
illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
While certainly relevant in determining the proper evaluation 
to assign for the Veteran's psychiatric disorder, GAF scores 
alone are not controlling - the Board must look to the actual 
symptomatology described by the medical examiners.  The 
examiner concluded that the Veteran was fully oriented in all 
spheres with appropriate behavior.  His speech and 
communication were also found to be normal.  The Veteran did 
not have panic attacks, delusions, hallucinations, or 
obsessional rituals.  His thought processes were found to be 
normal, and his judgment, abstract thinking and memory were 
not impaired.  The examiner also found that the Veteran was 
able to manage his own funds, had no difficulty in performing 
his activities of daily living, had no difficulty in 
understanding simple or complex commands, and he did not pose 
a threat to himself or others.  These symptoms do not 
demonstrate impairment in reality testing or major impairment 
in family relations, judgment, thinking or mood.  

Subsequent medical evidence demonstrates that the Veteran is 
not entitled to a disability rating in excess of 50 percent 
at any time during the remainder of his claim.  According to 
the November 2006 VA examination, the Veteran had been 
married for 39 years.  He also reported having friends, 
albeit he did not go out with them often due to financial 
constraints.  The examiner found no evidence of impaired 
thought or communication, the Veteran was easily able to 
maintain his acts of basic living, and he was fully oriented 
with no panic attacks.  The examiner also concluded that the 
Veteran had a "mild" level of PTSD at this time.  While he 
did report odd suicidal thoughts, there is no evidence to 
suggest that he had considered acting on these thoughts.  
Additionally, the evidence demonstrates that his occasional 
suicidal thoughts did not result in deficiencies in judgment, 
family relations, or mood at this time.  

Outpatient treatment in March 2007 again found the Veteran to 
be oriented.  He was assigned a GAF score of 60 and his 
insight and judgment were found to be fair.  Finally, upon VA 
examination in November 2009, the Veteran reported having an 
"excellent" relationship with his wife, having a few 
friends with whom he got along well, and not suffering from 
panic attacks or obsessional or ritual behavior.  His 
judgment and insight were intact.  The Veteran again reported 
passive suicidal thoughts, but he noted that he actually did 
not want to hurt himself.  The examiner assigned a GAF score 
of 60 and concluded that the Veteran had mild to moderate 
symptomatology that resulted in reduced reliability and 
productivity.  

The Board has also considered the October 2009 treatment 
record in which the Veteran was noted to have called the 
Suicide Prevention Hotline.  However, the Veteran indicated 
that the social worker did not actually need to worry about 
him committing suicide and that he was feeling overwhelmed as 
a result of his financial situation.  The Veteran denied 
suicidal ideation upon treatment in March 2009 and December 
2009.  Also, as noted above, there is no evidence suggesting 
that the Veteran's passive suicidal thoughts have resulted in 
deficiencies in most areas of his life, as he has been able 
to maintain his marriage, keep a number of friends, and 
perform his activities of daily living with intact judgment 
and thinking.  Therefore, this evidence does not suggest that 
the Veteran's symptomatology was more akin to a 70 percent 
disability rating rather than a 50 percent disability rating 
at this time.  

The Board also recognizes that VA outpatient treatment 
records assigned GAF scores of 44 and 42 in July 2005 and 
September 2005, respectively, which are illustrate of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning.  As already 
noted, a GAF score is not in and of itself conclusive and the 
Board must look to the actual symptomatology.  In July 2005, 
he was found to be oriented in all spheres with good 
judgment, fair insight, and a thought content free of 
hallucinations, delusions, or suicidal ideation.  The 
September 2005 treatment record indicates that the Veteran 
had emotional, social and occupational impairment, resulting 
in no close friends and an avoidance of socializing and 
groups of people.  However, the November 2006 VA examination 
report indicates that the Veteran had been married for 39 
years and that he did have some friends, suggesting that he 
did not suffer from "severe" social impairment.  As such, 
while the Board has considered the GAF scores provided during 
VA treatment, the actual symptomatology more closely 
approximates a 50 percent disability rating rather than the 
next-higher disability rating of 70 percent, since a 50 
percent disability rating is for application when a Veteran 
suffers from difficulty in establishing and maintaining 
effective work and social relationships.  

The above evidence demonstrates that the Veteran is not 
entitled to the next-higher disability rating of 70 percent 
at any time during the pendency of his claim.  While there 
has been evidence of significant social and occupational 
impairment, a 70 percent disability rating contemplates 
deficiencies in most areas of life, such as work, family 
relations, judgment and thinking.  The evidence does not 
demonstrate that the Veteran is deficient in family 
relations, work, judgment, thinking or mood.  He has remained 
married throughout the pendency of the claim, he has had 
friends, his judgment and thinking have routinely been 
described as at least fair (aside from the use of the term 
"poor" in September 2005 because of the Veteran's tobacco 
use), and his mood has not prevented his ability to perform 
his activities of daily living.  A 50 percent rating is meant 
to compensate a Veteran with occupational and social 
impairment with reduced reliability and productivity, due to 
symptoms such as impaired judgment and abstract thinking and 
disturbances of motivation and mood.  See 38 C.F.R. § 4.130.  
As such, the Veteran's symptomatology is fully compensated by 
a 50 percent disability rating.  

The Board has also considered whether the Veteran's 
symptomatology would warrant the higher disability rating of 
100 percent.  However, there is no evidence of total 
occupational or social impairment as a result of the 
Veteran's PTSD, and the Veteran does not suffer from gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
disorientation to time or place, or significant memory 
impairment.  He is also not a persistent danger of hurting 
himself or others, and he does not exhibit an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene).  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  While the Veteran has 
complained of some lapses in his memory, a 50 percent 
disability rating is meant to compensate a Veteran with 
impairment of short- and long-term memory.  See id.  The 
Veteran also testified to hearing occasional voices from 
Vietnam upon treatment in March 2009, but there is no 
evidence of "persistent" delusions or hallucinations since 
there is no evidence of such symptomatology otherwise 
(including during the November 2009 VA examination).  
Therefore, the preponderance of the evidence demonstrates 
that the Veteran is not entitled to the maximum disability 
rating of 100 percent at any time during the pendency of his 
claim.  

The Board has also considered the Veteran's statements 
contending that he is entitled to a disability rating of 100 
percent.  According to a statement received in April 2007, 
the Veteran indicated that he was entitled to a higher rating 
because he was suffering from nightmares and significant 
sleep disturbances that were affecting his marriage.  
However, the lower disability rating of 30 percent is meant 
to compensate a Veteran who suffers from chronic sleep 
impairment.  See 38 C.F.R. § 4.130.  As such, this evidence 
does not demonstrate entitlement to a disability rating in 
excess of 50 percent.  

The Board notes that the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

In this case, there is no evidence that the service-connected 
PTSD or its ramifications have required frequent periods of 
hospitalization.  Further, compensation is paid to compensate 
industrial impairment, so some impact on the Veteran's 
ability to work is expected.  There is no evidence that the 
PTSD causes marked interference with employment beyond that 
contemplated by the rating schedule, and the record suggests 
that the major reason for the Veteran's unemployability is a 
nonservice-connected heart attack.  The Veteran's service-
connected PTSD is manifested by occupational and social 
impairment, depressed mood, chronic sleep impairment, and 
impaired memory.  However, such impairment is contemplated by 
the rating criteria.  See 38 C.F.R. § 4.130.  The rating 
criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.

As this issue deals with the rating assigned following the 
original claim for service connection, the Board has 
considered whether the application of staged ratings as 
enunciated by the Court in the case of Fenderson v. West 
would be in order.  See 12 Vet. App. 119 (1999).  However, as 
outlined above, the preponderance of the evidence of record 
demonstrates that the Veteran's symptomatology has more 
closely approximated the 50 percent disability rating at all 
times during the pendency of the Veteran's claim.  While 
there has been intermittent evidence of suicidal ideation and 
varying degrees of social impairment, the overall evidence 
has not demonstrated deficiencies in most areas of the 
Veteran's life, or, an inability to establish and maintain 
effective relationships.  

Finally, the Board has considered whether a remand for 
consideration of total disability benefits based on 
individual unemployability is warranted.  The Court has held 
that TDIU is an element of an increased rating claim.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  However, the evidence 
of record consistently notes that the Veteran is unemployable 
as a result of a cardiac condition which is not service-
connected.  The November 2009 VA examiner specifically found 
that the Veteran was not unemployable as a result of his 
PTSD.  Therefore, further consideration of this matter is not 
necessary.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for hearing loss.  The claim must be denied.




ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent for PTSD is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


